DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on April 02, 2021 have been entered. Claims 1, 13 and 19 have been amended. Claims 1-20 are still pending in this application, with claims 1, 13 and 19 being independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 02, 2021 has been entered.
 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 20120081577 A1), referred herein as Cote in view of Mese et al. (US 20150287389 A1), referred herein as Mese further in view of Lum et al. (US 20150138228 A1), referred herein as Lum.
	Regarding Claim 1, Cote teaches a method for applying color transforms to visual content (Cote [0010] receives luma/chroma image data and may be configured to apply face detection operations, local tone mapping, bright, contrast, color adjustments), comprising: 
determining a set of color transforms in a graphics pipeline that are requested Cote [0004] The image data captured by the image sensor 
modifying, based on one or more arbitration rules, at least one color transform of the set of color transforms or an ordering of the set of color transforms to generate an arbitrated set of color transforms (Cote [0087] FIG. 81 is a table showing how white balance gains may be configured for various reference illuminant conditions; [0390] the imaging device 30 may be calibrated using multiple different reference illuminants. Accordingly, the white point of the current scene may be determined by selecting the color correction coefficients corresponding to a reference illuminant that most closely matches the illuminant of the current scene; [0416] Referring back to FIG. 82, the Bayer RGB pixels (signal 806), sRGB.sub.linear pixels (signal 810), sRGB pixels (signal 812), and YC1C2 (e.g., YCbCr) pixels (signal 814) are provided to a set of pixel filters 824a-c, 
generating the visual content for display based at least in part on applying the arbitrated set of color transforms in the graphics pipeline (Cote [0649] At, step 2238, which may occur at least partially concurrently with step 2234, the YCC image data received from the ISP pipeline 82 is processed to apply tone mapping. Thereafter, the method 2230 continues to step 2240, whereby the YCC image data (e.g., 2228) is further processed for brightness, contrast, and color adjustments (e.g., using BCC logic 2204). Subsequently, at step 2242, scaling is applied to the image data from step 2240 in order to scale the image data to one or more desired size or resolution. Additionally, as mentioned above, in some embodiments, color space conversion or sub-sampling may also be applied (e.g., in embodiments where YCC data is up-sampled for local tone mapping) to produce an output image having the desired sampling. Finally, at step 2244, the scaled YCC image data may be displayed for viewing (e.g., using display device 28) or may be stored in memory 108 for later viewing).
But Cote does not specifically teach [color transforms] that are requested by a plurality of applications, wherein the set of color transforms include at least a first color transform to be applied simultaneously with at least a second color transform, wherein the first color transform is requested by a first application that adjusts an image for display on a display device, and wherein the second color transform is requested by a second application that adjusts the image for display on the display device.
Mese [0030] Still in reference to FIG. 4, the UI 400 also includes a setting 420 for configuring the device to change display brightness output at a per-application level (e.g., the user may configure different brightness outputs for the display for when and/or while different applications are presented) by selecting option 422; Claim 1. store at least data pertaining to respective user adjustments of display brightness for different applications and data pertaining to existing ambient lighting conditions while the respective user).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention, to have modified Cote to incorporate the teachings of Mese, and applying the brightness settings for different applications, as taught by Mese into the color adjustment and/or scaling method for an image signal processing system.
Doing so would allow a user to adjust the display brightness while using an application program to adapt the device to the user's in techniques for applying color transforms in rendering visual content.
Lum discloses a system, method, and computer program product for implementing anti-aliasing operations using a programmable sample pattern table, which is analogous to the present patent application. Lum teaches wherein the set of color transforms include at least a first color transform to be applied simultaneously with at least a second color transform, wherein the first color transform is requested by a first Lum [0032] the TMU 215 may configure different SMs 250 to execute different shader programs concurrently. For example, a first subset of SMs 250 may be configured to execute a vertex shader program while a second subset of SMs 250 may be configured to execute a pixel shader program. The vertex shader program and pixel shader program may execute concurrently, processing different data from the same scene in a pipelined fashion until all of the model data for the scene has been rendered to the frame buffer. Then, the contents of the frame buffer are transmitted to a display controller for display on a display device; [0044] The output data 402 may comprise pixel data (i.e., color data) that is copied into a frame buffer or other type of surface data structure in a memory; [0046] The vertex shading stage 420 may manipulate properties such as position, color, texture coordinates, and the like. In other words, the vertex shading stage 420 performs operations on the vertex coordinates or other vertex attributes associated with a vertex. Such operations commonly including lighting operations (i.e., modifying color attributes for a vertex) and transformation operations (i.e., modifying the coordinate space for a vertex)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the invention, to have modified Cote in view of Mese to incorporate the teachings of Lum, and applying the concurrent multi-processes during anti-aliasing operations for an image signal processing system.


Regarding Claim 2, Cote in view of Mese further in view of Lum teaches the method of claim 1, and further teaches further comprising determining one or more hardware capabilities of a device that generates the visual content, wherein modifying the at least one color transform of the set of color transforms or the ordering of the set of color transforms is based at least in part on the one or more hardware capabilities (Cote [0384] in a Bayer image sensor, the use of a single gain grid for each of the R, B, Gr, and Gb components may reduce the gain grid data by approximately 75%. As will be appreciated, this reduction in grid gain data may decrease implementation costs, as grid gain data tables may account for a significant portion of memory or chip area in image processing hardware).

Regarding Claim 3, Cote in view of Mese further in view of Lum teaches the method of claim 1, and further teaches further comprising determining execution resources available at a device that generates the visual content, wherein modifying the at least one color transform of the set of color transforms or the ordering of the set of color transforms comprises mapping, based additionally on the one or more arbitration rules, the set of color transforms to the execution resources (Cote [0013] the memory I/O controller may support the storing and reading of raw image pixels at various bits of precision, such as 8-bit, 10-bit, 12-bit, 14-bit, and 16-bit. Pixel formats that are 

Regarding Claim 4, Cote in view of Mese further in view of Lum teaches the method of claim 1, and further teaches wherein modifying the at least one color transform of the set of color transforms comprises degrading a complexity of one or more color transforms in the set of color transforms (Cote [0647] using an approximated transform function, the conversion logic of such embodiments may be at least partially simplified (e.g., by removing the need for color space conversion look-up tables)).

Regarding Claim 5, Cote in view of Mese further in view of Lum teaches the method of claim 1, and further teaches wherein modifying the at least one color transform of the set of color transforms comprises merging at least two color transforms in the set of color transforms into a single color transform for the arbitrated set of color transforms (Cote [0313] a single motion table may be provided for all color components, and the motion table lookup index for selecting the first filtering coefficient (K) from the motion table may be determined based upon a color dependent gain (e.g., as shown in FIG. 56, steps 679-680)… multiple motion tables may be provided and a motion table 

Regarding Claim 6, Cote in view of Mese further in view of Lum teaches the method of claim 5, and further teaches wherein merging the at least two color transforms comprises multiplying matrices of the at least two color transforms to generate a single matrix for the single color transform (Cote [0400] In the present embodiment, the non-linear CSC logic 807 may be configured to perform a 3.times.3 matrix multiply, followed by a non-linear mapping implemented as a lookup table, and further followed by another 3.times.3 matrix multiply with an added offset. This allows for the 3A statistics color space conversion to replicate the color processing of the RGB processing in the ISP pipeline 82).

Regarding Claim 7, Cote in view of Mese further in view of Lum teaches the method of claim 5, and further teaches wherein merging the at least two color transforms comprises merging lookup tables of the at least two color transforms to generate a single lookup table for the single color transform (Cote [0313] while a single luma table may be provided for all color components, and wherein the luma table lookup index for selecting the brightness attenuation factor may be determined based upon a color dependent gain (e.g., as shown in FIG. 56, steps 681-682)).

Regarding Claim 8, Cote in view of Mese further in view of Lum teaches the method of claim 5, and further teaches wherein the at least two color transforms are requested by different ones of the plurality of applications (Mese [0035] adjust display brightness output in accordance with present principles based on one or more colors on a UI, window, page and/or screen (e.g., of an application) being viewed (e.g., in addition to adjusting display brightness based on other factors; display brightness output may be adjusted incrementally, e.g., from low to high output based on colors from relatively bright to relatively dark such as from white to black with other colors from a color scale included therebetween. For instance, such a color scale may include, e.g., from relatively bright to relatively dark: white, gray, and black (e.g., for a black and white scale); or white, yellow, green, dark purple, and black). Same motivation as Claim 1 applies here.

Regarding Claim 9, Cote in view of Mese further in view of Lum teaches the method of claim 5, and further teaches wherein at least one of the at least two color transforms is one of multiple stages of color transforms requested by one of the plurality of applications (Mese [0036] a weighting may be assigned to each factor for adjusting display brightness output, such as to adjusting display brightness output proportionally more based on ambient light and past user adjustments than based on a background color of a screen to be presented and/or already presented). Same motivation as Claim 1 applies here.

Regarding Claim 10, Cote in view of Mese further in view of Lum teaches the method of claim 5, and further teaches wherein merging at least two color transforms comprises merging parametric functions of at least two color transforms to generate a single parametric function for the single color transform (Cote [0378] wherein G.sub.p[c] represents a global gain parameter for each color component c (e.g., R, B, Gr, and Gb components for a Bayer pattern)).

Regarding Claim 11, Cote in view of Mese further in view of Lum teaches the method of claim 1, and further teaches wherein modifying the at least one color transform of the set of color transforms comprises removing one or more color transforms from the set of color transforms (Cote [0647] using an approximated transform function, the conversion logic of such embodiments may be at least partially simplified (e.g., by removing the need for color space conversion look-up tables). In a further embodiment, local tone mapping may also be performed in a color space that is perceptually better to the human eye, such as a Lab color space).

Regarding Claim 12, Cote in view of Mese further in view of Lum teaches the method of claim 1, and further teaches wherein modifying the ordering of the set of color transforms comprises ordering the set such that the last color transform corresponds to one of the plurality of application to be prioritized over at least another one of the plurality of applications (Mese [0036] The weighting may be based on percentage (e.g., to adjust display output 45% based on ambient light, 45% based on past user adjustments, and 10% based on background color), and/or based on a level of Same motivation as Claim 1 applies here.

Regarding Claim 13, Cote in view of Mese further in view of Lum teaches a computing device for applying color transforms to visual content (Cote [0010] receives luma/chroma image data and may be configured to apply face detection operations, local tone mapping, bright, contrast, color adjustments), comprising:
a memory storing one or more parameters or instructions for executing an operating system and a plurality of applications (Cote [0154] the memory 18 may store firmware for the electronic device 10, such as a basic input/output system (BIOS), an operating system, various programs, applications, or any other routines that may be executed on the electronic device 10);
a display interface coupled with the display device for communicating signals to display visual content on the display device (Cote [0154] the memory 18 include one or more frame buffers for buffering video data as it is being output to the display 28); and
at least one processor coupled to the memory and the display interface, wherein at least one processor (Cote [0154] The instructions or data to be processed by the processor(s) 16 may be stored in a computer-readable medium, such as a memory device 18).
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 14-18, Cote in view of Mese further in view of Lum teaches the computing device of claim 13. The metes and bounds of the system substantially correspond to the method claim as set forth in Claims 2-5 and 11; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Cote in view of Mese further in view of Lum teaches a non-transitory computer-readable medium, comprising code executable by one or more processors for applying color transforms to visual content (Cote [0010] receives luma/chroma image data and may be configured to apply face detection operations, local tone mapping, bright, contrast, color adjustments; [0154] The instructions or data to be processed by the processor(s) 16 may be stored in a computer-readable medium, such as a memory device 18).
The metes and bounds of the rest of the limitations of the non-transitory computer-readable medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Cote in view of Mese further in view of Lum teaches the non-transitory computer-readable medium of claim 19. The metes and bounds of the claim substantially correspond to the method claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on April 02, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 13 and 19 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
	On page 8 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611